       Case 1:21-mj-00425-ZMF Document 1-1 Filed 05/13/21 Page 1 of 5




                                   STATEBmNTOF FACTS

       Your affiant is a Special Agent with the Federal Bureau of Investigation (“FBI”). I am
currently assignedto the FBI Dallas Division, Frisco Resident Agency. I have been employed as
a SpecialAgent of the FBI since July 2006, and I am currently assignedto investigate terrorism
matters. I am currently tasked with investigating criminal activity in and around the United States
Capitol grounds on January6, 2021. During my employmenttime as a law enforcementofficer, I
have conductednumerous federal investigations of criminal enterprisesand individual criminal
activity concerninga wide variety of federal criminal violations. As a SpecialAgent, I am
authorized by law or by a Government agency to engagein the prevention, detention, investigation,
or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed accessinside the U.S.
Capitol. On January6, 2021, the exterior plaza of the U.S. Capitol was also closedto membersof
the public.

        On January6, 2021, a joint sessionof the United StatesCongressconvenedat the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separatechambersof the United StatesCapitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
sessionbegan at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedingscontinuedin both the Houseandthe Senate,and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedingsunderway inside.

      At suchtime, the certification proceedingswere still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured.Membersof the U. S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaultingmembersof the U.S. Capitol Police, as others in the crowd encouraged
and assistedthoseacts.

       Shortly thereafter,at approximately2:20 p.m. membersof the United StatesHouse of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence,were instructedto–and did–evacuate the chambers.Accordingly, thejoint session
of the United StatesCongresswas effectively suspendeduntil shortly after 8:00 p.m. Vice
PresidentPenceremained in the United StatesCapitol from the time he was evacuatedfrom the
SenateChamberuntil the sessionsresumed.


                                                1
        Case 1:21-mj-00425-ZMF Document 1-1 Filed 05/13/21 Page 2 of 5




        During national news coverage of the aforementioned events, video footage which
appearedto be capturedon mobile devices of personspresent on the scenedepicted evidenceof
violations of local and federal law, including scoresof individuals insidethe U.S. Capitol building
without authority to be there.

        On or about January 6, 2021, an individual, confidential witness- 1 (“CW-1”), submitted an
online tip to FBI regarding an individual, later identified as Kelly Wayne Persick (“Persick”),
believed to be inside the U.S. Capitol on January 6, 2021. CW-1 submitted to FBI the following
image of the individual identified as Persick. In the below image, Persick is wearing a red baseball
cap with “MAKE    AMERICA      GREAT AGAIN”       logo and sunglasses.




        On or about February 24, 2021, your affiant reviewed video taken inside of the U.S. Capitol
on January 6, 2021. Your affiant observedPersick inside the U.S. Capitol on January 6, 2021,
wearing a dark color jacket, a backpack, and red baseball cap with “MAKE AMERICA GREAT
AGAIN” logo. The below images show Persick walking in a corridor located in a restricted area
of the U.S. Capitol on January 6, 2021. The images below show Persick wearing a dark color
jacket, a backpack, and red baseballcapwith “MAKE AMERICA GREAT AGAIN” logo.
        Case 1:21-mj-00425-ZMF Document 1-1 Filed 05/13/21 Page 3 of 5




       On or aboutMarch 2, 2021,your affiant conductedan interview with CW-1 over the
telephone.The following is not intendedto be a verbatim account of the interview and is intended
to be a summary of the interview. CW- 1 statedthat on January6, 2021, an individual texted CW-
1 a picture of Persick in Washington, D.C. CW-1 statedthat in the picture Persick was wearing
sunglassesand behind him was a crowd of people.In addition, the sameindividual texted CW- 1 a
short video, which CW-1 allegedwas recordedby Persickwhile inside the U.S. Capitol on January
6, 2021. CW- 1 stated that in the video CW- 1 observed a line of people walking in a hallway toward
the Rotunda areaof the U.S. Capitol. CW- 1 stated that Persick did not record himself in the video.
CW-1 did not provide FBI with the name or numberof the individual who texted CW- 1 the picture
ofPersick and short video.



                                                3
       Case 1:21-mj-00425-ZMF Document 1-1 Filed 05/13/21 Page 4 of 5




        On or about March 24, 2021, FBI SAs conducted an in-person interview with CW-1. The
following is not intended to be a verbatim account of the interview and is intended to be a summary
of the interview. CW-1 indicated that he/shehasknown Persick for approximately 20 years.CW-
1 stated that he/she saw Persick approximately one year ago. Your affiant showed CW-1 the below
imagestaken from video inside of the U.S. Capitol on January6, 2021.




      After reviewing the two imagesabove,CW- 1positively identified Persick as the individual
wearing a dark color jacket, a backpack, and red baseballcap with “MAKE AMERICA GREAT
AGAIN” logo.


                                                4
        Case 1:21-mj-00425-ZMF Document 1-1 Filed 05/13/21 Page 5 of 5




       Additional FBI investigation revealed the cellphone associatedwith the number (940) 782-
3699 is utilized by Persick. According to records obtained through a searchwarrant, which was
served on AT&T, on January 6, 2021, in and around the time of the incident, the cellphone
associatedwith the number (940) 782-3699, was identified as having utilized a cell site tower
consistent with providing service to a geographic area that included the interior of the United States
Capitol building.

       Based on the aforementioned evidence, there is probable causeto believe that Persick was
presentinside the U.S. Capitol on January6, 2021, during the riot and related offensesthat
occurred at the U.S. Capitol Building, located at First Street, SE, Washington, D.C.

        Accordingly, your affiant submits that there is probable cause to believe that Persick
violated 18 U.S.C. §§ 1752(a)(1)and (2), which makes it a crime to (1) knowingly enter or remain
in any restricted building or groundswithout lawful authority to do; and (2) knowingly, and with
intent to impede or disrupt the orderly conduct of Government business or official functions,
engagein disorderlyor disruptiveconductin, or within suchproximity to, any restrictedbuilding
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Governmentbusinessor official functions;or attemptsor conspiresto do so. For purposesof
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service,including the Vice President,is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable causeto believe that Persick violated 40 U.S.C.
§§ 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening,or abusivelanguage,or engagein disorderly or disruptive conduct, at anyplace in the
Groundsor in anyof the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a sessionof Congressor either House of Congress,or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congressor either House of
Congress;and (G) parade,demonstrate,or picket in any of the Capitol Buildings.




                                                             s             Am
                                                            UREAUOF INVESTI


       Attested to by the applicant in accordance with the requirements of Fed. R. cam. P. 4.1 by
telephone,
        this 13TH
                dayof May 2021.
                                                                           2021.05.13
                                                                           18:18:40 -04'00'
                                              ZIA M. FARUQUI
                                              U.S. MAGISTRATE JUDGE

                                                  5
